DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 0ebruary 2021 is made of record.

Claim Objections
Claims 12-14 are objected to as shown dependent to claim 1 where claim 11 is expected. They are interpreted as dependent to claim 11 in the following rejection.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Din et al. US 2013/0314164 in view of Hasan Abrar US 2010/0301942.
As to claim 1, Din teaches a method for amplifying a radio-frequency (RF) signal using a variable gain amplifier that provides a plurality of gain modes, the method comprising: 
receiving an input RF signal at an input node of the variable gain amplifier (figure 3, paragraphs 0055-0057, LNA 300 in a cascode configuration comprising impedance boosting circuit 314 inching a switch 316 connected in parallel to a tail inductor 318, both coupled between source inductor 306 and signal ground), 
in a high gain mode of the plurality of gain modes, amplifying the input RF signal by directing the input RF signal through an amplification path to an output node, the amplification path including a gain stage transistor and a cascode buffer transistor that together generate an amplified output signal amplifier (figure 3, paragraphs 0055-0057, LNA 300 in a cascode configuration comprising second transistor 302 with the gate coupled to input circuit 301 and the source coupled to source inductor 306 and a second transistor 310 with the source coupled to the drain of transistor 302 and the drain coupled to tuned load 312 and output terminal Vout),
in the high gain mode, providing a first tailored impedance at the gain stage transistor using a degeneration switching circuit amplifier (figure 3, paragraphs 0055-0057, LNA 300 comprising impedance boosting circuit 314, essentially a degeneration circuit, including a switch 316 connected in parallel to a tail inductor 318, both coupled between source inductor 306 and signal ground; paragraphs 0067-0069, in a high performance mode, the LNA provides a good impedance match to the prior RF filter with adjusted high bias current levels).
Din teaches a LNA in a cascode configuration comprising high and low performance modes but is silent to a low gain mode of the plurality of gain modes, bypassing the amplification path and the degeneration switching circuit by directing the input RF signal through a bypass path to the output node.
Hasan Abrar teaches a prior art LNA configured in a cascode configuration comprising amplifier 210 and bypass switch circuit 230, figure 2, paragraphs 0007-0010. Hasan Abrar further teaches a bypass switch 230 connected between the signal input 232 and the signal output 234 which actives, closes in the bypass mode so the RF signal entering the signal input 232 bypasses the LNA 210 essentially configuring a low gain mode, figure 2, paragraph 0009.
	Since Hasan Abrar also teaches an LNA in a cascode configuration, it would have been obvious to one of ordinary skill before the effective filing date of the instant application To modify the low noise amplifier of Din to include the bypass path in the amplifying circuit of Hasan Abrar to control the LNA for a low gain bypass mode.

As to claim 2 with respect to claim 1, Hasan Abrar of Din modified teaches, in the high gain mode, isolating the bypass path from the input node by turning on a bypass shunt switch (paragraph 0009, the bypass switch 230 activates in the bypass mode).

As to claim 3 with respect to claim 1, Hasan Abrar of Din modified teaches, in the low gain mode, isolating the input node from the degeneration switching circuit by turning off the gain stage transistor (figure 2, paragraph 0010, the first and second cascode transistors are turned off in the bypass mode).

As to claim 4 with respect to claim 1, Din of Din modified teaches in a medium gain mode of the plurality of gain modes, providing a second tailored impedance at the gain stage transistor using the degeneration switching circuit (paragraphs 0058 and 0067), in a low performance mode with a lower bias current, the switch 316 is switched on rendering the impedance boosting circuit 314 inactive or zero impedance functionally understood to also result in less gain the gain in the high performance mode).

As to claim 9 with respect to claim 1, Hasan Abrar of Din modified teaches in the low gain mode, directing the input RF signal to the output node comprises switching on a bypass path output switch and switching off an amplified path output switch (figures 2, paragraphs 0007-0010, the bypass switch 230 is active or closed and the first and second cascode transistors are turned off in the bypass mode).

As to claim 10 with respect to claim 9, Hasan Abrar of Din modified teaches in the high gain mode, the amplified output signal is directed to the output node by switching off the bypass path output switch and switching on the amplified path output switch (figure 2, paragraphs 0007-0010, the bypass switch 230 is inactive or open and the cascode transistors are turned on the high gain mode).

Claims 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Din et al. US 2013/0314164 in view of Hasan Abrar US 2010/0301942 and Davierwalla et al. US 2013/0316669.
As to claim 1, Din teaches a method for amplifying a radio-frequency (RF) signal using a variable gain amplifier that provides a plurality of gain modes, the method comprising: 
receiving an input RF signal at a first input node of the variable gain amplifier (figure 3, paragraphs 0055-0057, LNA 300 in a cascode configuration comprising impedance boosting circuit 314 inching a switch 316 connected in parallel to a tail inductor 318, both coupled between source inductor 306 and signal ground), 
in a high gain mode of the plurality of gain modes, amplifying the first input RF signal by directing the input RF signal through an amplification path to an output node, the amplification path including a first gain stage transistor and a cascode buffer transistor that together generate an amplified output signal amplifier (figure 3, paragraphs 0055-0057, LNA 300 in a cascode configuration comprising second transistor 302 with the gate coupled to input circuit 301 and the source coupled to source inductor 306 and a second transistor 310 with the source coupled to the drain of transistor 302 and the drain coupled to tuned load 312 and output terminal Vout),
in the high gain mode, providing a first tailored impedance at the first gain stage transistor or at the second gain stage transistor using a degeneration circuit (figure 3, paragraphs 0055-0057, LNA 300 comprising impedance boosting circuit 314, understood as a switched degeneration circuit, includes a switch 316 connected in parallel to a tail inductor 318, both coupled between source inductor 306 and signal ground; paragraphs 0067-0069, in a high performance mode, the LNA provides a good impedance match to the prior RF filter with adjusted high bias current levels).
Din teaches an LNA in a cascode configuration comprising high and low performance modes but is silent to a low gain mode of the plurality of gain modes, bypassing the amplification path and the degeneration switching circuit by directing the input RF signal through a bypass path to the output node.
Hasan Abrar teaches a prior art LNA configured in a cascode configuration comprising amplifier 210 and bypass switch circuit 230, figure 2, paragraphs 0007-0010. Hasan Abrar further teaches a bypass switch 230 connected between the signal input 232 and the signal output 234 which actives, closes in the bypass mode so the RF signal entering the signal input 232 bypasses the LNA 210 essentially configuring a low gain mode, figure 2, paragraph 0009.
	Since Hasan Abrar also teaches an LNA in a cascode configuration, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the low noise amplifier of Din to include the bypass path in the amplifying circuit of Hasan Abrar to control the LNA for a low gain bypass mode.
Din modified is silent to receiving a second input RF signal at a second input node of the variable gain amplifier and in the high gain mode, amplifying the second input RF signal by directing the second input RF signal through a second amplification path to the output node, the second amplification path including a second gain stage transistor and the cascode buffer transistor that together generate a second amplified output signal.
Davierwalla teaches a 2x2 MIMO LNA comprising two amplifier circuits 850a and 860a and divert cascode transistors 858a and 859a. where each amplifier circuit includes a gain transistor 854, a cascode transistor 856 and a source degeneration inductor 852, figures 8a, paragraphs 0080-0081. Davierwalla teaches the MIMO LNA supports a inter-band CA mode with two input RF signals are applied to two amplifier blocks 842 where both gain transistors    854 and 864 and either cascod transistors 856 and 858 or cascode transistors 859 and 866 in this amplifier block 842 are enabled and provide an amplifier RF signal, paragraphs 0083-0085.
Since Davierwalla also teaches an cascode LNA block comprising a source degeneration inductor, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to further modified Din modified to include a plurality of gain blocks in cascode to provide a MIMO LNA comprising multiple inputs with multiple outputs.

As to claim 12 with respect to claim 11, Hasan Abrar of Din modified further teaches in the high gain mode, isolating the bypass path from the first input node and the second input node by turning on a bypass shunt switch (paragraph 0009, the bypass switch 230 activates in the bypass mode).

As to claim 13 with respect to claim 11, Hasan Abrar of Din modified teaches in the low gain mode, isolating the first input node and the second input node from the degeneration switching circuit by turning off the first gain stage transistor and the second gain stage transistor (figure 2, paragraph 0010, the first and second cascode transistors are turned off in the bypass mode).

As to claim 14 with respect to claim 11, Hasan Abrar of Din modified teaches in a medium gain mode of the plurality of gain modes, providing a second tailored impedance at the first gain stage transistor and at the second gain stage transistor using the degeneration switching circuit (paragraphs 0058 and 0067), in a low performance mode with a lower bias current, the switch 316 of each amplifier block is switched on rendering the impedance boosting circuit 314 (degeneration circuit) inactive or zero impedance functionally understood to also result in less gain the gain in the high performance mode).

As to claim 19 with respect to claim 18, Hasan of Abrar of Din modified further teaches in response to a signal indicating a signal at the first input and not the second input, isolating the second input node from the first input node by turning on a second shutdown switch in the shutdown switch block to couple the second input node to the reference potential node (figures 2, paragraphs 0007-0010, the example of bypass switch 230 for each amplifier block is active or closed and the first and second cascode transistors are turned off in the bypass mode).
As to claim 20 with respect to claim 11, Davierwalla of Din modified teaches wherein the first input node and the second input node are configured to receive signals at cellular frequency bands that are distinct from each other (figure 8a, paragraphs 0083-0085, in the inter band CA mode, two input cellular RF signals are applied to two amplifier blocks 842).

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claims 5 and 15, the prior art made of record do not teach a method for amplifying a radio frequency signal also comprising providing a third tailored impedance at the input node using a medium gain mode feedback block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644